SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

595
CA 13-01592
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ.


MEADOWLANDS PORTFOLIO, LLC, AS ASSIGNEE OF
FEDERAL DEPOSIT INSURANCE CORPORATION,
PLAINTIFF-APPELLANT,

                      V                                             ORDER

GEORGE F. MANTON, SR., DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


SCHWERZMANN & WISE, P.C., WATERTOWN (KEITH B. CAUGHLIN OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

SLYE & BURROWS, WATERTOWN (ROBERT J. SLYE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an   order of the Supreme Court, Jefferson County
(James P. McClusky,   J.), entered May 14, 2013. The order directed
plaintiff to file a   discharge of mortgage upon a certain payment by
defendant George F.   Manton, Sr.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 20, 2014                          Frances E. Cafarell
                                                  Clerk of the Court